Title: To George Washington from Galbreath Patterson, 10 January 1792
From: Patterson, Galbreath
To: Washington, George



Sir
Harrisburgh [Pa.] Jany 10th 1792.

In the Papers of my Father Wm Patterson I find Instructions signed by your Excellency March 1779 relative to Indian affairs under which he acted—I also find an account rendered of what monies came into his Hands for the prosecution your Order but presume be never received any compensation for his Services—The result of his enquiries or whether the Public was served is a matter I know nothing of, being too young at that time to have a knowledge of the transactions.
What they were or whether we are entitled to any thing is a matter known only to your Excellency which has given rise to my address at this time & which has hitherto prevented my Application to Government.
I know my Father was a disappointed Man and lost the Oppertunity of raising his Family in the late Revolution which I am sorry for and which had made me remiss in this Business more particularly as I had not so good an Oppertunity of Addressing yourself untill you came to Philadelphia—Am married to a Daughter of General Thompson & settled at Harrisburgh in the practice of Law if you woud deign to write me an Answer or give it verbally to my Friend Mr Gregg it will be conclusive with me. I am with great respect Your Excellencys Obt Servt

Galbreath Patterson

